DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ after final amendment of the claims, filed on 06/21/2021, addressing claims 1-4, 6-20, 26, and 30-32 rejection from the final office action (03/18/2021) by amending claim 32 for a typo is entered, and will be addressed below. 

	Response to Arguments
Applicant's arguments filed 06/21/2021 have been fully considered but they are not persuasive. 
In regarding to rejection over Lee ‘650 in view of Benzing ‘813, Applicants argue that 
A) ‘650’s atomizing stage 2000 includes a single inlet that receives a combined mixture of carrier gas and liquid droplets, and cannot be a premix chamber, see the bottom of page 10 to the middle of page 11.
This argument is found not persuasive.
The OC clearly set forth the two inlets at the next sentence of the premix chamber mapping as following:
FIG. 1B is a schematic diagram of a conventional vaporizing system. The vaporizing system includes a liquid tank 103, LFM 102, MFC 101, a piezo-valve 104, a valve controller 105, heater controllers 106, and a vaporizer 107 ([0007]), The vaporizer nd last sentence), FIG. 6A is a block diagram of a vaporizing apparatus according to an embodiment. The vaporizing apparatus may include an MFC 610, a vaporizer 630, an LFM 612, a function generator 618 ([0059], i.e., separated inlet for the liquid and the carrier gas, the claimed “having a liquid inlet which receives a liquid to be vaporized and a gas inlet which receives a carrier gas; an outlet channel immediately downstream from the premix chamber which receives a premixed liquid from the premix chamber”, note the straight narrow region with diameter di is the claimed “outlet channel”, same as Applicants’ outlet channel 114 in Fig. 3, the cone section of the vaporizing stage 2100 is the claimed “an expanding nozzle coupled to the outlet channel; and a carrier gas channel coupled to the gas inlet”).

In other words, up to the portion of “a premix chamber”, atomizing stage 2000 function as a chamber that receives premix fluid and up to this portion of the claim, there is no requirement of two inlets up to this point. Later on, to have two inlets, the upstream section from Fig. 1B, along with the stage 2000, together, read into the claimed “a premix chamber having a liquid inlet which receives a liquid to be vaporized and a gas inlet which receives a carrier gas”. Applicants are trying to equating that the OC stating stage 2000 also teaches two inlets, which is not what the OC set forth. 

The liquid precursor inlet and the carrier gas inlet are also shown in Figs. 6A-6C, and Figs. 8-9. 

B) the atomizing stage 2000 has only single inlet and does not have liquid introduced into the atomizing stage at a location upstream from the gas inlet , see the bottom of page 11.
This argument is found not persuasive.
This is already explained in the section A) above. 
It seems Applicants are attacking Fig. 2B individually and totally ignore Fig. 1B.

C) Repeating that ‘650’s Fig. 1B and 2B are different embodiments and use different labels, see the bottom of page 12.
This argument is found not persuasive.
Changing labels or not in different Figures in patent literature are routine presentation choices. A person of ordinarily skill in the art would have known that Fig. 2B is not an isolated part (the precursor and carrier gas mixture has to be generated somewhere), and recognized that the upstream connection are shown in Fig. 1B.

Furthermore, as OC also stated that that Figs. 4A-4C also read into portion of claim 1. The examiner notices that the source tank 414 of Figs. 4A-4C does not have “the liquid inlet comprising a liquid inlet orifice upstream from the gas inlet”. A person of ordinary skill in the art would have known the vaporizer 400A can be combined with Fig. 1B (in other words, replacing source tank 414 with precursor and carrier gas mixing portion of Fig. 1B, the inventive portion of '650 is maintained).




D) In Fig. 1B the piezo-valve 104 combines the precursor and carrier gas, which is still a single inlet that receive a combined precursor plus carrier gas from the piezo-electric valve 104, see the top of page 13.
This argument is found not persuasive.
There are two inlets above the valve 104, what valve does is not part of the apparatus. When valve is open, the precursor and carrier gas pass through, then the valve is close, they don’t. It does not change the fact two inlets are there in the apparatus. Applicants are attacking part of the Fig. 1B individually.

E) the liquid and gas inlets are part of the piezo-valve 104 of Fig. 1B, and they are not part of the “premix chamber” and the liquid flow is up not to the right in Fig. 1B, see the 2nd paragraph of page 13.
This argument is found not persuasive.
Claim 1 does not define the shape of the premix chamber. Claim 1 limitation includes a premix chamber of any shape, including a zig-zag internal space. Even claim comprises a cylindrical region including the liquid inlet and a conical region adjacent the outlet channel” does not exclude a zig-zag internal space.
Liquid has to flow from left to right, passing the carrier gas inlet, to reach vaporizer 107/200 (after the valve is open and then stayed at the same height). Again, ‘813 also teaches the liquid inlet upstream of carrier gas inlet.
By the way, the liquid and gas inlets are considered outside of the valve 104. The action of 104 stops flow of both inlets simultaneously.

F) ‘813 does not teach the claimed “premix chamber” because ‘813 stated “The dispensing end of atomizer nozzle 412 opens on the downstream side of the carrier gas”, see the 1st complete paragraph of page 15 to the top of page 16.
This argument is found not persuasive.
The premix chamber was taught by ‘650. ‘813’ Fig. 4 has a premix section, then the atomized mixture flow down to vaporizing chamber 302. ‘813 is cited for causing a vertical flow by tangential introduction. 
Applicants are confusing the term “upstream/downstream” without clarifying  “upstream/downstream” of what? Claim 1 define “the vaporizer chamber having an upstream side and a downstream side“, refers to the flow direction of the vaporizer chamber. The liquid inlet and gas inlet are in the premix chamber, the upstream side and downstream sides are referring to the same direction as the flow direction of the vaporizer chamber.
The “The dispensing end of atomizer nozzle 412 opens on the downstream side of the carrier gas” of ‘813 clearly refers to “upstream/downstream” of the carrier gas flow, not the same “upstream/downstream” of the vaporizing chamber or the premix chamber. In fact, the same description would fits Applicants’ own apparatus “the liquid inlet 312 opens on the downstream side of the carrier gas inlet 314”. 
Fig. 4 of ‘813 shows the atomizing nozzle 412 is subjected to the carrier gas channel 104 that breaks up droplets, therefore, the carrier gas inlet is downstream of the liquid inlet.

It appears Applicants are reading their Figure into the claim, such as liquid inlet from the top of the cylindrical region facing downward and gas inlet at the lateral side surface of the cylindrical region. These features are not in the claim.

G) Repeating that Figs. 4A-4C’s nozzle does not have nozzle with diameter di of Fig. 2B, which tend to clog, see page 19.
This argument is found not persuasive.

The OC has replied to this argument:
‘650 further criticizes that FIG. 2B is a cross-sectional diagram of a conventional vaporizer 200 consisting of an atomizing stage 2000 and a vaporizing stage 2100. In order to effectuate Venturi effect, a mixture of carrier gas and liquid droplets passes through a nozzle with diameter di in the atomizing stage 2000 ([0009]), The vaporizer of FIG. 2B, however, has following disadvantages: (i) precursor with high viscosity or low vapor-pressure tend to clog the nozzle, (ii) the droplets formed in the atomizing stage are uneven in size, and hence, the vaporization stage produces some liquid droplets Venturi effect caused by the pressure difference inside the nozzle 402 and outside the nozzle 402 ([0032]). In other words, the nozzle 402 maintains the neck with narrow diameter di. In short, both Fig. 2B and Figs. 4A-C read into the above limitations of claim 1. The difference between Fig. 2B and Figs. 4A-4C are the electrode 408 opposite the potential at the nozzle 402, it has nothing to do with any of the above claimed limitation.

Furthermore, when low viscosity or high vapor pressure is used, there is no clogging problem at narrow neck. Note this issue also present in Applicants’ own apparatus. 

The rest of argument is repeating the above issues. The examiner notices Applicants asserts ‘650 teaching away, which examiner again maintains a prior art of a prior art is still a prior art, “A reference is no less anticipatory if, after disclosing the invention, the reference then disparages it.” See MPEP 2131.5.

In summary, the inventive concept of tangential introduction of a carrier gas that cause the atomized precursor in a vertical flow is taught by ‘318. The particular shape of the nozzle assembly is taught by ‘650, both by its prior art (Figs. 1B and 2B) or by its 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KEATH T CHEN/Primary Examiner, Art Unit 1716